Title: To James Madison from Thomas Cooper, 21 December 1822
From: Cooper, Thomas
To: Madison, James


                
                    Dear sir,
                    Columbia South Carolina 21 Dec. 1822
                
                I take the Liberty of inclosing you a report concerning ⟨the⟩ State of our College. I remain always with the ⟨highest?⟩ respect, Dear Sir Your obedient Servant
                
                    Thomas Cooper MD
                    President of the South
                    Carolina College
                
            